DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARIA SANCHEZ,
                             Appellant,

                                     v.

                              GAGANA, LLC.,
                                Appellee.

                              No. 4D21-2684

                              [March 10, 2022]

  Appeal nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Corey Amanda Cawthon, Judge; L.T.
Case No. COSO-21-007767.

  Liz Vargas, Hollywood, for appellant.

  Robin F. Hazel of Hazel Law, P.A., Hollywood, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.